Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.


Examiner’s Amendment to the Claims
An examiner's amendment to amend the claims to the record appears below, which is based off the claims filed by applicant on 4/26/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given from applicant's representative Sam Williams over the phone on 8/5/2021.
The examiner and the applicant's representative have arrived at an agreement on amendment that will be applied to the claims. The below claims listing should supersede any previous claim listing.

Amended Claims

1.	(Currently Amended) A computing device comprising:
	one or more processors; and
	a non-transitory computer-readable medium storing a plurality of computer-executable instructions that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
		receiving, at a base station of a cellular network, a non-access stratum (NAS) message from a user equipment (UE);
		determining, at the base station, that a message type of the NAS message is an evolved packet system session management (ESM) data transport that carries user plane data;
		based on determining that the message type of the NAS message is the ESM data transport that carries user plane data, generating, at the base station, a packet that includes at least a portion of the NAS message;
		based on determining that the message type of the NAS message is the ESM data transport that carries user plane data, setting, at the base station, a Differentiated Services Code Point (DSCP) marking of the packet that indicates the packet includes the portion of NAS message that is the ESM data transport that carries user plane data; and
		transmitting, by the base station, the packet that includes the DSCP marking that indicates the packet includes the portion of NAS message that is the ESM data transport that carries user plane data and that indicates a priority of the packet over a packet network to a mobility management element (MME) of the cellular network that authenticates UEs in the cellular network. 

2-3.	(Cancelled)

4.	(Previously Presented) The computing device of claim 1, wherein the MME is a control plane component that tracks positions of UEs in the cellular network.



6.	(Original) The computing device of claim 5, wherein the low power wide area network is a narrow band wireless network.

7-8.	(Cancelled)

9.	(Currently Amended) A computer-implemented method, comprising:
	receiving, at a base station of a cellular network, a non-access stratum (NAS) message from a user equipment (UE);
	determining, at the base station, that a message type of the NAS message is an evolved packet system session management (ESM) data transport that carries user plane data;
	based on determining that the message type of the NAS message is the ESM data transport that carries user plane data, generating, at the base station, a packet that includes at least a portion of the NAS message;
	based on determining that the message type of the NAS message is the ESM data transport that carries user plane data, setting, at the base station, a Differentiated Services Code Point (DSCP) marking of the packet that indicates the packet includes the portion of NAS message that is the ESM data transport that carries user plane data; and
	transmitting, by the base station, the packet that includes the DSCP marking that indicates the packet includes the portion of NAS message that is the ESM data transport that carries user plane data and that indicates a priority of the packet over a packet network to a mobility management element (MME) of the cellular network that authenticates UEs in the cellular network. 

10.	(Previously Presented) The computer-implemented method of claim 9, wherein the MME is a control plane component that tracks positions of UEs in the cellular network.

11.	(Original) The computer-implemented method of claim 9, wherein the message from the UE is received over a low power wide area network.

12.	(Original) The computer-implemented method of claim 11, wherein the low power wide area network is a narrow band wireless network.

13-15.	(Cancelled)

16.	(Currently Amended) A computing device comprising:
	one or more processors; and
	a non-transitory computer-readable medium storing a plurality of computer-executable instructions that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
		generating a non-access stratum (NAS) message for a user equipment (UE) at a mobility management element (MME) of a cellular network that authenticates UEs in the cellular network;
		determining that a message type of the NAS message is an evolved packet system session management (ESM) data transport that carries user plane data;
		based on determining that the message type of the NAS message is the ESM data transport that carries user plane data, generating a packet that includes at least a portion of the NAS message;
		based on determining that the message type of the NAS message is the ESM data transport that carries user plane data, setting a Differentiated Services Code Point (DSCP) marking of the packet that indicates the packet includes the portion of NAS message that is the ESM data transport that carries user plane data; and
		transmitting the packet that includes the DSCP marking that indicates the packet includes the portion of NAS message that is the ESM data transport that carries 

17.	(Currently Amended) The computing device of claim 16, wherein the MME is a control plane component that tracks positions of UEs in the cellular network.

18-20.	(Cancelled)

21.	(Previously Presented) The computing device of claim 16, wherein the message from the UE is received over a low power wide area network.

22.	(Previously Presented) The computing device of claim 21, wherein the low power wide area network is a narrow band wireless network.

23-25.	(Cancelled)

26.	(Previously Presented) The computing device of claim 1, wherein the actions comprise:
	receiving, at the base station, an additional message from the UE;
	determining, at the base station, that the additional message includes control plane data;
	generating, at the base station, an additional packet that includes at least a portion of the additional message;
	based on determining that the additional message includes control plane data, setting, at the base station, an additional DSCP marking of the additional packet that indicates the additional packet includes control plane data; and
	transmitting, by the base station, the additional packet that includes the additional DSCP marking that indicates the additional packet includes control plane data and that indicates a priority of the additional packet over the packet network to the MME of the cellular network that authenticates UEs in the cellular network.

27.	(Currently Amended) The computing device of claim 1, wherein the actions comprise:
	receiving, at the base station, an additional NAS message from the UE;
	determining, at the base station, that a message type of the additional NAS message is an Attach Request that indicates that the additional NAS message includes control plane data;
	based on determining that the message type of the additional NAS message is the Attach Request that indicates that the additional NAS message includes control plane data, generating, at the base station, an additional packet that includes at least a portion of the additional NAS message;
	based on determining that the message type of the additional NAS message is the Attach Request that indicates that the additional NAS message includes control plane data, setting, at the base station, an additional DSCP marking of the additional packet that indicates the packet includes the portion of the additional NAS message that is the Attach Request that carries the control plane data; and
	transmitting, by the base station, the additional packet that includes the DSCP marking that indicates the additional packet includes the portion the additional NAS message that is the Attach Request that caries the control plane data and that indicates a priority of the additional packet over the packet network to the MME of the cellular network that authenticates UEs in the cellular network.

28.	(New) The computer-implemented method of claim 9, comprising:
	receiving, at the base station, an additional message from the UE;
	determining, at the base station, that the additional message includes control plane data;
	generating, at the base station, an additional packet that includes at least a portion of the additional message;
	based on determining that the additional message includes control plane data, setting, at the base station, an additional DSCP marking of the additional packet that indicates the additional packet includes control plane data; and


29.	(New) The computer-implemented method of claim 9, comprising:
	receiving, at the base station, an additional NAS message from the UE;
	determining, at the base station, that a message type of the additional NAS message is an Attach Request that indicates that the additional NAS message includes control plane data;
	based on determining that the message type of the additional NAS message is the Attach Request that indicates that the additional NAS message includes control plane data, generating, at the base station, an additional packet that includes at least a portion of the additional NAS message;
	based on determining that the message type of the additional NAS message is the Attach Request that indicates that the additional NAS message includes control plane data, setting, at the base station, an additional DSCP marking of the additional packet that indicates the packet includes the portion of the additional NAS message that is the Attach Request that carries the control plane data; and
	transmitting, by the base station, the additional packet that includes the DSCP marking that indicates the additional packet includes the portion the additional NAS message that is the Attach Request that caries the control plane data and that indicates a priority of the additional packet over the packet network to the MME of the cellular network that authenticates UEs in the cellular network.

30.	(New) The computing device of claim 16, wherein the actions comprise:
	generating an additional message for the UE at the MME;
	determining that a message type of the additional message includes control plane data;

	based on determining that the message type of the additional message includes control plane data, setting an additional DSCP marking of the additional packet that indicates that the additional packet includes control plane data; and
	transmitting the additional packet that includes the additional DSCP marking that indicates the additional packet includes control plane data and that indicates a priority of the additional packet over the packet network to a base station of the cellular network in transit to the UE

31.	(New) The computing device of claim 16, wherein the actions comprise:
	generating an additional NAS message for the UE at the MME;
	determining that a message type of the additional NAS message is an Attach Request that indicates that the additional NAS message includes control plane data;
	based on determining that the message type of the additional NAS message is an Attach Request that indicates that the additional NAS message includes control plane data, generating an additional packet that includes at least a portion of the additional NAS message;
	based on determining that the message type of the additional NAS message is an Attach Request that indicates that the additional NAS message includes control plane data, setting an additional DSCP marking of the additional packet that indicates that the additional packet includes control plane data; and
	transmitting the additional packet that includes the additional DSCP marking that indicates the additional packet includes control plane data and that indicates a priority of the additional packet over the packet network to the MME of the cellular network that authenticates UEs in the cellular network.




	


Allowable Subject Matter
Claims 1, 4-6, 9-12, 16-17, 21-22, 26-31are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 9 and 16, the applicant substantially amended the claims, further narrowing the scope. An updated search has been performed and no new prior art has been found that solely, or in any reasonable combination, reads on the limitations in the amended claims. The applicant’s arguments regarding the rejection of the amended claims using the prior art on the record are persuasive. None of the prior art, alone or in combination, teaches all the limitations in the amended claims 1, 9 and 16. 
Claims 4-6, 10-12, 17, 21-22, 26-31 are allowed as they depend on the allowable claims 1, 9 and 16, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474